Citation Nr: 1046375	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-10 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The appellant apparently had active service from June 1984 to 
June 1988, to include service in the United States Navy Reserves.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 decision letter of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia, 
which denied the above claim.

In his Appeal To Board Of Veterans' Appeals (VA Form 9) dated in 
April 2007, the appellant indicated that he wished to be 
scheduled for a personal hearing before a Veterans Law Judge of 
the Board at the RO.  However, in September 2008, he withdrew his 
request for a hearing.

The appellant presently seeks to reopen a claim of service 
connection for a psychiatric disorder, last denied in March 1998.  
The appellant did not appeal the decision, and in order for VA to 
review the merits of the claim, he must submit new and material 
evidence.  The  Board is required to address this issue despite 
the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  As such, the issue has been captioned as set forth above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The appellant is seeking service connection for a psychiatric 
disorder.  Because he  did not submit a substantive appeal to the 
March 1998 decision of the RO which denied service connection for 
a psychiatric disorder, that determination became final based on 
the evidence then of record.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claims.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Once a denial of a claim of service connection has become final, 
it cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108.  "New" evidence 
is defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

If VA received or associated with the claims file relevant 
official service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2010).  
The regulations further state that such records include, but are 
not limited to, service records that are related to a claimed in-
service event, injury, or disease, regardless of whether such 
records mention the Veteran by name as long as other requirements 
are met.  38 C.F.R. § 3.156(c)(1)(i).  This does not apply to 
records that VA could not have obtained when it decided the claim 
because the records did not exist when VA decided the claim or 
because the claimant failed to provide sufficient information for 
VA to identify and obtain the records from the prospective 
service department, the Joint Services Records Research Center, 
or from any other official source.  38 C.F.R. § 3.156(c)(1)(2).

At the time of the March 1998 decision, the evidence of record 
included the appellant's claim for service connection and private 
medical treatment records from Bright Beginnings dated from March 
1997 to May 1997 showing treatment for diagnoses of schizophrenia 
and cocaine abuse.

A VA Memorandum dated in March 1998 shows that a request to the 
Naval Reserve Personnel Records Center for service records of the 
appellant resulted in a negative response in November 1997.  It 
was recommended that the RO contact the National Personnel 
Records Center (NPRC) for further assistance.  The Memorandum 
also indicated that the RO followed up with the NPRC in October 
1997 and December 1997, but received no response.  It was 
determined that all efforts to obtain the appellant's service 
personnel and treatment records had been exhausted.

Subsequent to the March 1998 RO decision, a VA letter from a 
Veterans Service Manager of the RO dated in April 2001 shows that 
the appellant was said to have served honorably in the United 
States Armed Forces in the United States Navy from June 1984 to 
June 1988. 

In August 2006, the appellant submitted an Armed Forces Of The 
United States Report Of Transfer Or Discharge (DD Form 214) 
showing that he had service in the United States Navy Reserves 
from July 1984 to October 1984, with no prior active service.  
This document used a Social Security number that is different 
than that reported by the appellant at the time his initial claim 
was filed.

The appellant also submitted Navy Reserve reports of medical 
examination dated in June 1984 and October 1984 which show that 
his Social Security number was also different than the 
aforestated DD Form 214 or that reported by him when filing his 
initial claim.

The Board observes that the appellant's complete periods of 
active duty, active duty for training, and inactive duty for 
training with the United States Navy or with the United States 
Navy Reserves have not been verified.  In this regard, applicable 
laws and regulations permit service connection only for a 
disability resulting from disease or injury incurred in or 
aggravated coincident with active duty for training (ACDUTRA), or 
for disability resulting from injury during inactive duty 
training (INACDUTRA).  See 38 U.S.C.A. § 101(22),(23),(24) (West 
2002); 38 C.F.R. § 3.6 (2010).

ACDUTRA is defined, in part, as full-time duty in the Armed 
Forces performed by Reserves for training purposes and full- time 
duty in the National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c).  Inactive duty for training is generally duty (other 
than full-time duty) prescribed for Reserves or duty performed by 
a member of the National Guard of any state (other than full- 
time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual 
training is an example of active duty for training while weekend 
drills are inactive duty.

Therefore, the appellant's periods and types of service must be 
verified, and service treatment and service personnel records 
should be obtained to ascertain whether the appellant may have 
been serving on active duty; active duty for training; or 
inactive duty for training at the time of the incurrence of the 
claimed disability.  In so doing, the all efforts in verification 
of the appellant's service must include a search with all three 
potential Social Security numbers as set forth in the documents 
referenced above.

Additionally, as indicated above, VA will reconsider the 
appellant's claim on the merits upon receipt of relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim.  
See 38 C.F.R. § 3.156(c)(1) (2010).  However, this is dependent 
upon whether VA could not have obtained such records when it 
decided the claim because they did not exist when VA decided the 
claim or because the claimant failed to provide sufficient 
information for VA to identify and obtain such records.  As the 
appellant apparently has service records under three different 
Social Security numbers, a formal finding must be made as to what 
the appellant's actual Social Security number is, and as to the 
reason for the discrepancy in the various service department 
records (whether clerical error or a misrepresentation by the 
appellant), prior to determining whether any such additional 
records constitute new and material evidence under 38 C.F.R. § 
3.156(c)(1).

Finally, in a November 2010 Written Brief Presentation, the 
appellant's representative indicated that the appellant was 
receiving Social Security Administration disability benefits for 
his schizophrenia.  While Social Security Administration 
determinations are not binding on the Board, medical and 
administrative records related to the appellant's Social Security 
Administration disability compensation benefits claim are 
potentially important to the appellant's current claim before the 
Board, in that they may provide a basis for entitlement to 
service connection.  On remand, the RO shall make arrangements to 
obtain these Social Security Administration records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Although not 
dispositive as to an issue that must be resolved by VA, any 
relevant findings made by the Social Security Administration are 
evidence which must be considered.  See White v. Principi, 243 F. 
3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 
(2001).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall endeavor to establish the 
appropriate Social Security number of the 
appellant and shall make a formal finding as 
to the reason for the discrepancy in Social 
Security numbers (whether clerical error or a 
misrepresentation) as set forth in the 
various service department records.  A copy 
of the formal finding shall be provided to 
the appellant with an opportunity to respond, 
and shall also be associated with the 
appellant's claims file. 

2.  The RO/AMC shall take appropriate steps 
verify the appellant's periods and types of 
service and to secure all Navy and Navy 
Reserves personnel and service treatment 
records through official channels, including 
a breakdown of all periods of active duty, 
ACDUTRA, and INACDUTRA.  Efforts at 
verification must include contacting the 
NPRC, and any other appropriate source.  In 
so doing, all efforts in verification of his 
service must include a search with all 
appropriate Social Security numbers, to 
include in (a) the appellant's May 1997 
claim; (b) the DD Form 214 for service from 
August 1987 to January 1988; and (c) the June 
1984 and October 1984 reports of medical 
examination.  All records should be 
associated with the claims file.  If there 
are no records, any such determination should 
be set forth in the claims file.

3.  The RO/AMC should contact the Social 
Security Administration and/or other 
appropriate Federal agency and request a 
complete copy of any and all adjudications 
and the records underlying the adjudications 
for Social Security Administration disability 
benefits.  In so doing, the all efforts must 
include a search with all three potential 
Social Security numbers as set forth in the 
documents referenced above.  All efforts to 
obtain these records should be fully 
documented in the claims file.  If no such 
records exist, evidence should be included in 
the claims file indicating as such.  VA will 
end its efforts to obtain records from a 
Federal department or agency only if VA 
concludes that the records sought do not 
exist or that further efforts to obtain those 
records would be futile.

4.  The RO/AMC will then review the 
appellant's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that no 
other notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

5.  The RO/AMC will then readjudicate the 
appellant's claim.  If the benefit sought on 
appeal remains denied, the appellant and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


